          Exhibit 10




Case 5:20-hc-02088-FL Document 1-11 Filed 05/26/20 Page 1 of 9
                              Declaration of John Krokos

1. My name s John Krokos. I was incarcerated at the Butner LSCI (" Low"), in housing unit
   Vance B, t FCC Butner until May 12, 2020. My Bureau of Prisons Register Number was
   64044-112 .

2. I am curre tly staying with my sister, Zoe Krokos, at 625 Windsor Avenue, Kamloops, BC
   V2B 2B2, Canada.

3. I am 47 ye\ars old.

4. I entered f ustody in May 2014 . I was serving a 136-month sentence for conspiracy to
   possess ancl distribute cocaine.

5. In 2017, I was transferred to FCC Butner Federal Medical Center for treatment of non-
   Hodgkin' s lymphoma. I was treated for non-Hodgkin' s lymphoma and kidney cancer while
   at FCC B tner Federal Medical Center.

6. ln 2018, 111Y medical provider determined that my cancer was in remission and I was
   transferredl to Butner LSCI. I was still experiencing significant pain in my left kidney and
   I was conderned that my cancer was not completely cured .

7. I continuei to complain of pain in my kidney. I was finally able to see a urologist in about
   January 20 0. The urologist told me that my medical state was concerning and that I would
   need to ha e a biopsy as soon as possible.

8. I never reclived the biopsy while I was incarcerated at Butner. I learned from my attorney
   that the bi psy had been scheduled for March 20th, but did not occur on that date. I never
   heard anyt ing from Butner staff about when I would be able to receive the biopsy.

9. I am still e periencing kidney pain and was in persistent pain while I sought and awaited
   medical treatment at Butner.

10. Because o · my prior chemotherapy cancer treatments, I also have a suppressed immune
    system. I am at increased risk of infection and I am more susceptible to colds and flus.
    Because ofi this, I am also increasingly concerned about catching the novel coronavirus.

11. I was parti ularly concerned about contracting the novel coronavirus while incarcerated at
    Butner, be+ use there was no way to observe the recommended practices to keep safe, such
    as staying ix feet from other people. The close proximity to people was unescapable.

12. Butner LS I was first placed on a modified lockdown in the beginning of March 2020.
    During the b odified lockdown, only one unit was allowed out to the recreation yard for a
    couple hou~s at a time. One unit at a time would go to the chow hall to pick up meal bags
    and take tliem back to our housing unit. We were told by prison staff that the partial
    lockdown f as not disciplinary and was implemented to address the threat of Covid-19 and
    would be a ,~usted on a week-by-week basis.




   Case 5:20-hc-02088-FL Document 1-11 Filed 05/26/20 Page 2 of 9
13. A few we ks later, in about mid-March, we were placed on a full lockdown. Around the
    same tim •, I learned from online news and legal organizations that people had been
    diagnosed with Covid-19 at Butner' s medium security facility. I believe the full lockdown
    was instit ted because people in the facility had contracted Covid-19.

14. Under full lockdown, people are not allowed to leave their unit for any reason.

15 . At Butner LSCI , I was housed in a dormitory-style housing unit of about 147 to 160 men
     in cubicle . In my unit, Vance B, there were about 62 cubicles. Approximately seven
     cubicles ~ e smaller, and are occupied by a single person with a hospital bed and a
     wheelchair. About IO cubicles are also smaller and are occupied by two people with bunked
     beds. The est of the cubicles, including mine, are about 80 square feet and are occupied
     by three p ople.

16. In a three-    erson cell, there are two bunked beds on one wall, and a third bed on another
    wall. Ther      are also three upright lockers that are approximately two feet by two feet by
    three feet,     single plastic chair, and a footstool used to reach the top bunk. There is about
    20 square     eet of remaining floor space.

17. The cubicles are divided from one another by a small wall that is about five and a half feet
    tall. When a person is on the top bunk, they are above the height of the dividing wall.

18. In my cubi le, I was always within six feet of another person. In addition to the two people
    with who I shared the cubicle, the people on the other side of the dividing wall were also
    well withi1 six feet of me.
                  1




19. All of the I ubicles in my unit were occupied. At most times, about all of the beds were
    occupied. ~n about the past month that I was at Butner, some people started to be released
    or transfe1 ed, so that a few of the top Bunks were empty. I believe approximately 13 people
    had left th unit by the time I was released.

20. There were not enough people released to allow for social distancing from other people, or
    to keep sp ces and items used by multiple people clean and sanitized.

21 . At the start of the lockdown, we were told that we had to remain in our cubicles. This ended
     very soon ecause people had to be able to leave the cubicle to use the restroom, take a
     shower, us the phone, or other things. With about 160 men in the unit, there was not
     system to doordinate access to these necessities while keeping everyone in their cells.

22. In additio to the cubicles, my unit included an open common area at the front that is
    approximatly IO feet by 30 feet. At the front of this area is the Correctional Officer' s
    ("CO") sta ion. Also at this front area of the facility are telephones, a computer room, a
    kitchen, a 1 undry room, and a television room. The bathrooms are located on either side
                1
    of the CO' j station.

23 . Once the ~ cility was placed on full lockdown, this common area became even more
     congested an it would have been under regular conditions.


                                                2




   Case 5:20-hc-02088-FL Document 1-11 Filed 05/26/20 Page 3 of 9
24. To the sid of the common area was a television room. The television room is about 50 by
    100 feet. is the largest space in the unit. The television room was closed at the start of
    the full lo , kdown. This further limited the amount of space within the unit and the ability
    to stay at distance from one another.

25. On the d    before I was released, I read a notice that they were going to reopen the
               oom on a trial basis.

26. Because t , e television room was closed, people used the common area as a makeshift
    seating ar a to play cards.

27. During the full lockdown, we were not allowed to go outside at all. At first, we had no
    ability to ekercise. After about a couple weeks, they brought exercise mats into the common
    area, so thht people could do exercises like push-ups or yoga on the mats. They provided
    cleaning liAuid and a rag to wipe down the mats.

28. In prison, I e had to stand in line for many things. There were even more lines to stand in
    under loc down. Almost anything you needed during lockdown was located at or
    distributed from the common area, and for any of these things, people had to wait in line
    through th , common area and back into the halls between cubicles. Telephones were at one
    side of the common area, and people would line up waiting to use the phones. People lined
    up for pill call, sick call, mail distribution, and distribution of commissary items, which all
    occurred i front of the CO station in the common area. Meals were also brought to the
    unit, and most times, we would pick up our meals in front of the CO station or at the
    doorway t , the unit, meaning that people were again lined up through the common area.
    People als waited in line to use the laundry room off the common area. There were
    commonly about 60 men in a line for pills or food. Men were never socially distanced when
    wa1tmg in ine, and would be in very close distance from one another. Many people in line
    would not e wearing a mask.

29. There was o fresh air in the unit. There was never an open window. There was an HY AC
    system, buf I do not know how well it was maintained. It always felt dusty and people
    would cou;h and sneeze. During lockdown, the only chance I had for a breath of fresh air
    was if a Cl would distribute meals at the open entry door of the unit.

30. Inmates ar responsible for cleaning their own cubicles. We were not issued cleaning
    supplies to !use in cleaning our cubicles. The cleanliness of the individual cubicle depends
    upon the p ople housed there. Many people in my unit were elderly or had illnesses or
    disabilities and it was difficult for them to keep things clean.

31. The kitche~ room is approximately four feet by eight feet and contains a sink for washing
    dishes, a plf.ce to get hot water, and an ice machine. The kitchen was supposed to be cleaned
    ev~ry mo1ing by _an inmate, alth?ugh this did not always happen. ~ith about 160 men
    usmg the kitchen, 1t was always dirty and everyone touched the same items and surfaces.
    The ice run 1 out from time to time, and men will line up waiting for ice.




                                              3




   Case 5:20-hc-02088-FL Document 1-11 Filed 05/26/20 Page 4 of 9
32. At the fro t of the unit is a laundry room. The laundry room was closed for about the first
    couple wef ks of the lockdown . Many men complained about the inability to wash things
    and keep t ings clean during the pandemic. Eventually the laundry room was reopened.

33. There are eight phones in the unit, but only three were operable. When we went on
    lockdown, staff turned off every other phone to try to maintain social distance between
    inmates. ven with every other phone in use, there was only about three feet of space
    between p ople. Because there were fewer phones, you could wait for around 45 minutes
    to use the ~hone, and there was no distance between people waiting in line to use the phone.

34. Phones arJ cleaned in the morning, but they do not get cleaned between uses.

35. There abo t four computers in a computer room for use by the men in the housing
              1
    unit. Ther~ is about one and a half feet of space between computers. The computers are
    more or lef s always in use from when the room opens after the 5 a.m. count until 11 :30
    p.m., whe it closes.

36. The comp ter room is wiped down in the morning, but not throughout the day as people
    use it.

37. The comp ter room was closed at the start of the full lockdown and was reopened in
    approxim* ely mid-April.

38. All appro ·mately 160 people in the housing unit share about 12 toilets, 12 showers, and
    16 sinks.    e toilets are less than two to three feet from each other, with a stall divider. The
    showers ar,e about two to three feet from each other, with a dividing wall between them
    that is abo t five and a half feet tall. The sinks are less than a foot from each other. People
    are on top f f each other in the bathrooms. You were always beside someone when using
    the sinks o toilets, and they were constantly occupied.

39. Bathrooms are cleaned once a day in the morning, but this is not sufficient for the number
    of people sing them, and they become dirty again within minutes. I frequently saw hairs
    from shavipg, toothpaste, scum, and saliva left on and around the sinks. I did not want to
    touch any f art of it. I did my best to clean things before I used them, but this was lim.ited
    by what liJ ited access to cleaning supplies I had.

40. During the lockdown, we were allowed to go about once every two weeks to the cleaning
    room to ge to some form of watered-down chemical to clean. It was a clear liquid, but I
    do not kno what it was. You had to have your own spray bottle to fill with the solution.
    If you did ' ot have a spray bottle, you had no way of getting the cleaning solution. Spray
    bottles wer not issued or sold at the commissary.

41 . We were n ver supposed to have a spray bottle in our cubicles, but the COs seemed to
     understand that we needed them to keep things clean, and they did not say anything if you
     had a spray bottle.

42. At one po nt early in the lockdown, a unit manager said that we would be getting
    disinfectan wipes every day, but that never happened.

                                               4




   Case 5:20-hc-02088-FL Document 1-11 Filed 05/26/20 Page 5 of 9
43 . About on ,e a week, men came in with tanks of some form of disinfectant spray to spray
     down the ~athroom areas and the outside walls of the cubicles. However, because there
     were alwa~s people around and in the cubicles, they did not always spray things down in a
     thorough r anner.

44. In about ~ !d-April, everyone was given a cloth mask. A couple weeks later, we received a
    second cloth mask. The masks were made in the UNICOR facility. They were made of a
    very thin, ingle layer fabric. I wore both of my masks at the same time to create a thicker
    layer of prbtection. If you held the masks up to the light, even when they were doubled up,
    you could see through them . The masks also did not have a tight fit.

45. Not every , ne wore masks. Less than a quarter of the men wore their masks while moving
    around thd unit. When a warden or other more senior staff member visited the unit, for
    example td distribute meals, COs would tell people to wear masks. But people would take
    off their 1ask as soon as they picked up their meal.

46. Staff mem ers did have masks, although not everyone wore them. Some of the masks I
    saw staff earing appeared to be medical grade, made of a blue synthetic material and with
    a nose bri ge. Others wore cloth masks, but these were not the same masks that we were
    issued.

47. About 40° of the COs did not wear masks regularly. They wore masks only when a captain
    or warden would come into the unit. Even the COs who wore masks regularly would
    sometimes take them down, for example when they would yell commands.

48. Most ofth . COs started wearing gloves once we went on lockdown.

49. During lo kdown, meals are brought to the housing unit on a cart three times a
    day. Sometimes a CO will bring the breakfast meal around to the cubicles. Otherwise,
    everyone h~s to line up to get their meals. People in the lines are right on top of each other,
    with less tHan a foot space between them.

50. The food e received during lockdown was not of the same quality that we received
    previously. For breakfast, we would receive a small amount of cereal, milk and a piece of
    fruit. Ford nner and lunch, as a vegetarian, I received four slices of bread, some jam, and
    peanut bu~er. Sometimes for lunch there would be a small scoop of canned vegetables.
               1
    The non-v getarians received a slice of lunchmeat. It was the same thing for every meal,
    every day. ~n the week before I was released, I got some broccoli and cauliflower with a
    meal, whic was amazing after months of eating the same sandwiches and almost no
    vegetables.

51. I do no~ ~ ow of a single person in my housing unit who has been tested for the
    coronav1rul

52. While I wa there, there were never regular temperature checks conducted in my unit.

53. If a person ·n the housing unit thinks he might have a fever, the only way for him to get
    checked is , y putting in a request for sick call. Sick call costs $2.

                                              5




   Case 5:20-hc-02088-FL Document 1-11 Filed 05/26/20 Page 6 of 9
54. Some peo le might not report feeling a fever because they do not want to be placed in
    solitary cqnfinement to isolate. Staff had told us that sick people were quarantined in
    isolation. heard from one inmate who worked in the commissary with people from other
    units that tpere were people with fevers who did not report them . Once another person told
    the staff a out those people, the staff went and checked their temperatures and removed
    them from the unit.

55. In prepara ion for my release, they started taking my temperature on a daily basis about a
    week befo e I was released. I did not have my temperature checked routinely before this
    during the lockdown.

56. People wh leave the unit to work are also supposed to get their temperatures checked.
    Staff call r them to line up to have their temperatures checked, but this was not enforced.
    I saw one , erson who did not go up to get his temperature checked before going to work.

57. In about the middle of April, I heard from other inmates that two new men had been brought
    into the lo facility, with one placed at the Durham B housing unit, in sight of my own
               1




    unit, and eat Granville A. Within about seven days, the men were suddenly removed
    again.

58. About aw ek and a half after these men left, people started coming down with temperatures
    and being aken away to quarantine. I and others in my housing unit saw through our
    windows t at about nine men were taken out of the Durham B housing unit.

59. I heard fro another man who had a work detail that three people had been removed from
    Vance A b cause they had a temperature.

60. Just before I was released, one of the COs told us that people in the Vance A unit, next to
    my unit, a d Durham B, directly up the road from us, started getting sick. He told us that
    Vance B as one of the few units where people were not yet getting sick. He said that
    because o this, he did not mind working at Vance B, but was worried about working in
    the other u its.

61. Shortly aft r I saw the men being removed from Durham B, I could hear they started to do
    temperature checks. I heard them calling over the loud speaker for people to line up for
    temperaturb checks in those units. I heard the call for temperature checks at Durham B
    daily. I heard the call for temperature checks at Vance A less often.

62. At one poi9t, at about the end of March, staff told us that there had been no cases of covid-
    19 at the L , w facility. But around the same time, I saw on the news that there were cases
    at Low.

63. About 20 t     130 people in my housing unit had jobs that take them off the unit. They go to
    their jobs a    d work with people from other housing units. I know this because they tell me
    about their    conversations with people from other units. These people mainly work in the
    commissa       , laundry, food services, or UNICOR.



                                               6




   Case 5:20-hc-02088-FL Document 1-11 Filed 05/26/20 Page 7 of 9
64. One of th . men from another housing unit who worked in the commissary was moved to
    isolation ecause he was believed to have Covid-19. I learned this from someone in my
    unit who orked with him at the commissary.

65. Correctional officers and other staff move between housing units. For example, two
    officers aff always needed to conduct the count. The officer in Vance A will go to help
    with the cl unt in Vance B, and the officer in Vance B will go to help with the count in
    Vance A.

66. At the sta of the lockdown, at least one of the COs who was working in the kitchen was
              .


    also workihg in the SHU, where sick people were held for isolation. He told us that he was
              1




    experiencihg stress about having to work in the SHU. About a month into the lockdown, I
    heard that!they had stopped rotating the COs through the SHU because none of them
    wanted to work there. They brought in contract workers to work in the SHU.

67. Apart froj my request for compassionate release, I never filed an administrative grievance
    or request f hile at Butner. When you file a grievance in prison, you might lose your job or
    get liberti~ taken away. It is not something that people are willing to do often because of
    the reperc ssions. I saw it happen to others. For example, someone who filed a grievance
    against an old boss at UNICOR was then fired from the job. That discouraged me from
    filing a g ·evance. Prison is hard enough; I did not want to be on the bad side of a
    correction officer.

68. I did go th ough the administrative process to seek compassionate release. That is the only
    time I wen through the process. My lawyer eventually petitioned the court for my release.
    I was veryl lucky to have a lawyer and the Canadian embassy helping me through the
    process. It took about nine months for me to obtain compassionate release, even with these
    sources of ssistance.

69. When you file a grievance, you have to provide four copies of the grievance. However,
    when you equested grievance forms, you would sometimes only receive three copies.
    Then you 'rould receive a response that your request was denied because you did not send
    four copies. I knew of about 10 people whose grievances were denied for this reason.
    People woi ld have to count the number of copies in the package when they requested it
    from the cciunselor to make sure that it contained four pages.

70. Sometimes the staff would ask for an extension in responding to a grievance. There was no
    way to exp <lite the process.

71. On about J    ay io•, a paper notice was posted in my housing unit infonning us that there
    was a dela     in processing Administrative Remedies requests because they had too many
    requests to   handle. In my recollection, the posting said that they did not have forms
    available i   order to fill out a request.




                                             7




   Case 5:20-hc-02088-FL Document 1-11 Filed 05/26/20 Page 8 of 9
  72. I am maki g this statement in support of a lawsuit to make FCC Butner change its policies
      and practi es relating to the protection of the people in its custody from the risk from
      Covid-19 .

                .S.C. § 1764, I declare under penalty of perjury under the laws of the United
States of Americ that the foregoing is true and correct.




                                              8




      Case 5:20-hc-02088-FL Document 1-11 Filed 05/26/20 Page 9 of 9
